Title: To John Adams from François Adriaan Van der Kemp, 18 September 1825
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and High Respected Friend!
Oldenbarneveld 18 Spt. 1825


After Such a long protracted Silence you will not find fault, that I indulge once more in writing you a few lines—your kindnesses, of which I received So many proofs during more than forty years—your affectionate esteem, which never was abated would be a Sufficient apology—even if I had from time to time obtained a few lines from one of your family. But the last pertinent account of the Situation of your health—was, when I was honoured by Mrs Quincy with her affectionate Letter of the 14th Apr. By all my former acquaintences the remembrance of your frend Seems to be obliterated. Except by Mr Tyng—whose warm attachment is not cooled—Nay—he even visited me for a day—with his Spouse, and persuaded me to accompany him to Utica, where I Stay’d one night at my frend Platt’s house, under whose roof I had not been in four years. Frendship—my Dear Respected Frend! is the balm of my live, and refines my domestic happiness—could you not have persuaded George—to write a few lines—if any other member of the family could not condescend to it?—By me not one is forgotten. Often, when I labour in my garden and I do So  usually from Sunrise—till its Setting—and often in my room, I expatiate with you or your Son in your delightful mansion—but this pleasing phantom Soon dwindles away—and I repeat with a deep Sigh—O Boston! O Quincy o Montezillo! numquamne te revisam? alas! I dare not foster that hope.
Soon every thing around you Shall brighten—you Shall revive a while, when the President your Son visits you, may happiness be your lot during that period—indeed—your last days appear to me your best days—now your grateful heart Shall be resigned to depart in peace—to bestow on those worthy children your Fatherly blessing—to reunite again with your beloved, revered, blessed Abigail—
Be So kind, to remember me respectfully to John Quincy—and I Solicit you, to enquire of Him—as I cannot with propriety obtrude a Letter to Him—if About three years past—Genl. Kirkland, then our member of congress—delivered to Him Some of my Mss among these—that on the Achaic Republic—on copper by the Ancients—on incestuous marriage—when I Solicited, to be favourd with his criticisms—if he had leisure to glance these over If these papers were not delivered, I Should wish to be informed of it—if So, as He can not now devote his precious times to Such triffles He may return these by the Hon. H Storrs—this winter or convey them to my Son at Philadelphia. My object in this request is—I contemplated Some time Since—for which these papers might be of use, to draw a paralel between the Achaic and ancient Dutch—and our American Republic—and Show the Superiority of the last. You recollect I drew the outlines for Such an undertaking—in a preface, when I published—forty years past—Trumbull and Livingston Lett—which you then honoured with your distinguished approbation. Not, that I am vain enough, my Dear Respected Frend! to flatter myself—that I can—now—after 73 Finish Such a work—and if I could—it was impossible to execute it in English—my idiom is too incorrect—Such a noble task—a comparision between ancient and Modern Republicks—and America Superiority, can only be accomplished by the pen of a John Quincy A. and would encircle his head with a never failing wreath. My object is—to draw a memorandum—of some rough Strokes—which might in time induce a grandson to fill up the gap—
I was delighted—with my enraptured family—when my Son read to us—the President’s farewell addres to La Fayette—I heard once more my departed frend John Luzac—and more than John Luzac amazed the astonished audience and poured a flood of exquisite feelings in La Fayette’s bosom.
Remember me kindly to Mr & Mrs Quincy—and—My Dear and high Respected frend! If I Should Start, before you on our long—Soon approaching journey—I am confident—I Shall even then not be forgotten by you and I pray, that I then may be deemed deserving to See you again—I remain with the deepest respect and warm affection / Your devoted and / obliged Frend!


Fr. Adr. vander Kemp


P.S. I forgot to mention that my grandson Adrian after an examination of nearly two hours has been admitted as an Alumnus of Yale College—God bless his exertions Did you receive by mr Gebhard from N. York my frend P. Vreede’s treatise on Nat industry and commerce—the French translation—It was by him received—and promised—to forward it—which I feel Some what anxious—that it might not have been performed—

